Citation Nr: 0309141	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  96-46 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In April 2001, the Board issued a decision determining that 
new and material evidence had not been submitted to reopen 
the veteran's claim.  The veteran appealed the case to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2002 order, the Court vacated and remanded the 
Board's decision.


FINDINGS OF FACT

1.  In March 1979 rating decision, the RO denied the 
veteran's claim for service connection for a nervous 
disorder.  The veteran was notified of that decision and of 
his appellate rights and procedures in March 1979.  The 
veteran not did file a notice of disagreement to this 
decision.

2.  The additional evidence received since the March 1979 
decision is new, relevant, directly relates to the claim of 
service connection for an acquired psychiatric disorder and 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability; 
the evidence received into the record since the March 1979 
decision is so significant that it must be viewed with all 
the evidence in order to fairly decide the claim.  




CONCLUSIONS OF LAW

1.  The RO's March 1979 decision denying service connection 
for acquired psychiatric disorder was final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(a), 20.1103 
(2002).

2.  Evidence submitted subsequent to March 1979 regarding 
service connection for acquired psychiatric disorder is new 
and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2002).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary 
to substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The RO denied service connection a nervous condition in March 
1979 on the basis that service medical records were negative 
for nervous disorder during service.  The veteran was 
notified of this decision and his procedural and appellate 
rights in a March 1979 letter; however, he did not appeal 
this decision.  

The Board has reviewed the evidence received into the record 
since the March 1979 RO denial and finds that new and 
material evidence has been received to reopen the claim of 
service connection for an acquired psychiatric disorder.  
Specifically, the veteran reported that he was a member of 
one of the first landing units in Japan.  In a 1992 letter, 
the Defense Nuclear Agency reported that the first echelon of 
the 11th Airborne Division began to arrive near Tokyo, Japan 
in August 1945, but that the 11th Airborne Division was too 
broad to search.  The veteran's service medical records which 
are present in the file show various medical treatments in 
Japan in 1945 and 1946 and identify his unit as the 105 
Infantry, Company L.  Additionally, medical records present 
in the claims file show continued treatment and diagnoses of 
acquired psychiatric disorders.  Thus, this evidence bears 
directly and substantially upon the specific matter under 
consideration.  Moreover, the Board findings that the new 
evidence contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Consequently, the evidence received since March 1979 
is so significant that it must be viewed with all the 
evidence in order to fairly decide the claim.  


ORDER

New and material evidence to reopen the veteran's claim for 
acquired psychiatric disorder has been submitted.  To this 
extent the claim is granted.


REMAND

As noted above, the Court vacated the Board's April 2001 
decision and remanded the case for readjudication in 
accordance with the provisions of the VCAA, which the 
President signed into law on November 9, 2000.  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5126 (West 2002). On August 29, 2001, VA published 
final rules implementing the VCAA.  The new regulations 
establish guidelines regarding the timing and scope of 
assistance VA will provide to claimants who have filed a 
substantially complete application for VA benefits.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and the implementing regulations.  In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA and the implementing 
regulations.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  As noted above, although otherwise indicated, the 
veteran's service medical records are present in the claims 
file.  These records identify the units in which the veteran 
served while on active duty.  The veteran's records indicate 
that he served as a gunner in the infantry.  The veteran has 
contended that he developed his acquired psychiatric disorder 
as result of his service in Japan beginning in 1945.  The RO 
has not verified the veteran's service.  

Moreover, while the veteran has been diagnosed with various 
neuropsychiatric disorders including anxiety, dysthymia, and 
panic attacks, there has been no medical documentation as to 
the etiology of such disorder.

Under the VCAA, VA has the duty to assist the veteran with 
development of his claim.  Accordingly, this case is REMANDED 
for the following:

1.  The RO should attempt through 
official channels to verify the veteran's 
service in Japan.  His military records 
show that he served as a member of the 
105 Infantry, Co. L and C.D.H. of the 187 
Infantry.  The RO should use all 
available resources, to include the 
assistance of the National Personnel 
Records Center (NPRC) and the Defense 
Threat Reduction Agency.  If the 
information is not available, that fact 
should clearly be documented in the 
claims file. 

2.  After completion of #1, the veteran 
should be afforded a VA psychiatric 
examination to determine the nature and 
etiology of the veteran's acquired 
psychiatric disorder.  The claims file 
should be made available to the examiner 
for review at the time of the examination.  
The examiner should provide a complete 
diagnosis of the veteran's existing 
psychiatric disorder(s) and to provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
psychiatric disorder is related to injury, 
disease or event noted during the 
veteran's active service.  The examiner 
should provide a complete rationale for 
this opinion.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO should 
afford the veteran and his representative 
an appropriate period of time to respond.

The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	SABRINA M. TILLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


